Citation Nr: 1027257	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-31 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from May 1979 to November 1981.  
He died in October 2005, and the appellant is surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of November 
2005.  The issue was remanded in March 2009.


FINDINGS OF FACT

1.  The Veteran died in October 2005 due to cardiovascular 
disease and diabetes mellitus.  

2.  At the time of his death, service connection was in effect 
for a right knee disability; rated 30 percent disabling; a low 
back disability, rated 40 percent disabling; and right ulnar 
fracture residuals, rated noncompensably disabling.

3.  Cardiovascular disease and diabetes mellitus were first 
manifest more than one year after service, and were unrelated to 
service, or to service-connected disabilities.

4.  The Veteran's service-connected disabilities did not play a 
part in the cause of his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute to the 
Veteran's death, and the criteria for DIC based on service 
connection for cause of death are not met.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a letter dated in May 
2008, the RO notified the appellant of the information necessary 
to substantiate the claim on appeal, and of her and VA's 
respective obligations for obtaining specified different types of 
evidence.  She was told that the evidence must show a causal 
relationship between the Veteran's death and an injury, disease 
or event in military service.  She was advised of various types 
of lay and medical evidence that could substantiate her claim.  
She was provided with information regarding effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  She was provided 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition, and an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  Although this was not sent prior to the initial 
determination, subsequently, the claim was readjudicated, and a 
supplemental statement of the case was provided in March 2010, 
thus correcting the timing defect.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist a claimant by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  All available service 
department records have been obtained.  All identified post-
service medical records have been received.  A VA opinion was 
provided in July 2009, and, as discussed below, contained a 
summary of the evidence and rationale for the opinion sufficient 
for the Board to make an informed decision.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection for the cause of the veteran's death

To establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a contributory 
cause, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal relationship.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  38 C.F.R. § 3.312(c)(2).  

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4).

According to the death certificate, the veteran died in October 
2005, at the age of 45 years.  The immediate cause of death was 
cardiac dysrhythmia, due to or as a consequence of coronary 
artery disease, due to or as a consequence of metabolic syndrome, 
due to or a consequence of degenerative joint disease.  The 
certifying physician was R. Kiser, M.D.  The Veteran's usual 
occupation was noted to be a Deputy in law enforcement.  

The Veteran was discharged from service due to a right knee 
disability.  In a March 1982 rating decision, service connection 
for residuals of postoperative knee surgery, right, with 
posttraumatic degenerative joint disease was granted, as well as 
for residuals of a right ulnar head fracture; the disorders were 
evaluated respectively as 30 and 0 percent disabling.  In 
September 2003, service connection was granted for a back 
condition, as secondary to the service-connected right knee 
condition, and a 40 percent evaluation was assigned.  His 
combined disability rating was 60 percent, and, subsequently, he 
was awarded a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating), effective from July 2003 until his death in October 
2005.  

The appellant contends that the Veteran's service-connected right 
knee and low back disabilities led to limited activity and 
inability to exercise, which led to obesity, which led to 
metabolic syndrome, which led to coronary artery disease, which 
led to myocardial infarction, which led to his death. 

Service treatment records show that in June 1979, the Veteran was 
placed on a weight reduction diet, as he weighed 195 pounds, in 
excess of the service maximum of 186 pounds for an 18-year old.  
In December 1979, he sustained the right knee injury which 
eventually resulted in his medical discharge from service.  

After service, medical records dated from 1984 to 2005 show that 
on several occasions in March 1984, the Veteran was seen with 
complaints of sciatica.  When next seen, in July 1985, it was 
noted that he had had no back pain since that prior episode.  

On a VA examination in March 1990, the Veteran was noted to be 6 
feet tall and weigh 287 pounds.  He complained of knee pain as 
well as giving way with more than modest usage.  He commented 
that he had gained a lot of weight since his knee problems 
prevented a lot of former activity.  There was tenderness and 
crepitus on examination, but no limitation of motion or 
instability, and X-rays showed low-grade degenerative changes in 
the right knee.  He was also diagnosed as having exogenous 
obesity, and probable diabetes mellitus, shown by elevated blood 
and urine glucose levels.  In August 2002, he was noted to have 
uncontrolled diabetes mellitus, and at severe risk for 
macrovascular disease processes.  

In March 2003, the Veteran complained of right lower back pain 
radiating down his buttocks to his right leg.  He had recently 
started a new job which required he walk up and down 16 flights 
of stairs.  Subsequently, the Veteran underwent back surgery.

Nerve conduction studies in October 2003 disclosed bilateral 
evidence of diffuse sensory/motor polyneuropathy.  W. Perkins, 
M.D., wrote, in October 2003, that the polyneuropathy was likely 
secondary to his diabetes, although the possibility of an 
underlying superimposed lumbosacral radiculopathy at the L5-L1 
level with his previous two back surgeries could not be ruled 
out.  This impression continued on subsequent notes dated through 
April 2005.  

In August 2005, the Veteran was hospitalized for status post 
coronary artery bypass graft surgery, and he remained in the 
hospital or skilled facility until his death in October 2005. 

The file contains several statements from Dr. Kiser, who was the 
Veteran's primary care physician for a number of years.  In May 
2007, he wrote that the Veteran was incapacitated with chronic 
back pain and degenerative joint disease of the knees.  As a 
result, he was unable to remain physically active and maintain 
good cardiac condition.  With his sedentary lifestyle, he had 
excessive weight gain which exacerbated coronary artery disease 
leading to a myocardial infarction and early demise.  

In September 2007, he provided a more detailed opinion.  He wrote 
that the Veteran had a metabolic syndrome, which is a cluster of 
metabolic risk factors that come together in a single individual, 
primarily insulin resistance, hypertension, cholesterol 
abnormalities, and an increased risk for clotting.  Patients are 
most often overweight or obese.  Genetics and environmental 
factors are both important.  A family history that includes type 
II diabetes, hypertension, and early heart disease greatly 
increases the chance that an individual will develop metabolic 
syndrome.  The Veteran had no family history of diabetes mellitus 
type II, high cholesterol, or coronary heart disease.  This was 
one factor in his rationale that degenerative joint disease 
resulting from his in-service injury was a major factor in the 
development of his metabolic syndrome.  During his treatment of 
the Veteran, he tried several medications to help control his 
diabetes mellitus, LDL levels, and weight.  A regular exercise 
program had also been recommended, as that would benefit all the 
conditions that plagued him.  

The doctor noted that the Veteran had severe pain on motion and 
weight bearing of the knee joints, worse with activity, and 
relieved only bed rest and pain medications.  NSAIDs were not a 
viable option due to his coronary heart disease.  Therefore, he 
was not able to maintain a more active lifestyle.  If he tried to 
exercise on a regular basis, he would be incapacitated for 
several days afterward due to pain and joint stiffness.  The low 
activity, sedentary lifestyle, and progressive weight gain 
contributed significantly to the development of his metabolic 
syndrome, and were directly caused by the painful motion and 
stiffness of the knee joints.  He noted that exercise and weight 
loss were measures advocated to prevent or reduce LDL levels and 
coronary heart disease along with healthy diet and prescribed 
medications.  His medical opinion was that the Veteran's service-
connected degenerative joint disease contributed to the 
development of the metabolic syndrome, coronary heart disease, 
and diabetes mellitus that caused his death.  

A VA opinion was obtained in August 2009 after the physician had 
reviewed the Veteran's multiple claims file volumes, as well as 
electronic records.  The examiner concluded that it was not at 
least as likely as not that the Veteran's fatal cardiac 
dysrhythmia, coronary artery disease, or metabolic syndrome were 
etiologically related to his military service, nor were these 
factors caused or chronically worsened by his service-connected 
right knee, back, and right ulnar head disabilities.  The 
physician also concluded that it was not at least as likely as 
not that the Veteran's service-connected disabilities caused or 
contributed substantially or materially to cause the Veteran's 
death.  The service-connected disabilities did not result in 
debilitating effects and general impairment of health to an 
extent rendering the Veteran materially less capable of resisting 
the effects of the cardiac dysrhythmia, nor did they have a 
material influence in accelerating death.  The physician also 
concluded that it was not at least as likely as not that the 
Veteran's death was otherwise etiologically related to military 
service or to a service-connected disability.  She noted that 
service treatment records did not show any evidence of, or 
treatment for, any of the conditions that caused his demise, such 
as cardiac dysrhythmia, coronary artery disease, diabetes 
mellitus, metabolic syndrome, or diabetic peripheral neuropathy.  

The VA physician reported that at the time of his death, the 
Veteran was in a rehabilitation center and appeared to be 
improving.  His exercise capacity was limited and he could only 
accomplish transfers.  He was not ambulatory due to his diabetic 
peripheral neuropathy, causing ischemia and gangrene with 
diabetic ulcers on both feet; however, this was a controlled 
environment with the appropriate exercise prescription, which 
took into consideration his coronary artery disease and limited 
ability exercise due to his diabetic peripheral neuropathy and 
his back and right knee disabilities.  

The VA physician further stated that the Veteran's diabetic 
peripheral neuropathy was the condition that caused his physical 
inactivity, looking back in retrospect.  He continued to have 
pain in his lower extremities and spine, basically due to his 
poorly controlled diabetes.  Although he underwent multiple back 
surgeries, nerve blocks, and medication in an attempt to help 
control his lower extremity pain; he was unresponsive to all of 
these measure.  

According to the VA opinion, the only measure that was not 
performed during his lifetime was attempting to control his 
diabetes mellitus better.  The Veteran even stated, in his Social 
Security questionnaire, that he had neuropathic pain.  Many 
medical providers, however, along with the SSA evaluations, 
seemed to have attributed his problems with ambulation and 
mobility to his lower back pain and failed back syndrome, and 
diagnosed him as having lumbar radiculitis and radiculopathy.  

The VA physician pointed out that the nerve conduction velocity 
study, done in October 2003, noted peripheral neuropathy, which 
was easily attributed to the Veteran's diabetes mellitus.  The 
progression of his diabetes mellitus condition and subsequent 
diabetic complications that the Veteran endured included 
peripheral arterial disease, coronary heart disease, diabetic 
ulcers, gangrene, all of which were consistent with the diagnosis 
of poorly controlled diabetes mellitus, and not failed back 
syndrome with radiculitis/radiculopathy or service-connected 
right knee condition.  

The doctor stated that the Veteran's physical activity was not a 
major risk factor for coronary heart disease and it was 
definitely not the risk factor that worsened the Veteran's 
coronary heart disease.  The major, single risk factor that was 
the "fuel for the fire" for all of his complications was his 
diabetes mellitus, which was the condition that caused his 
demise.  His poorly controlled diabetes was the single most 
important factor in his cardiac condition.  The physician noted 
that his diabetes mellitus had its onset around 1990.  She noted 
that throughout the records, the medical records showed evidence 
of very poor control of diabetes mellitus, which made him prone 
to multiple complications.  

She also noted that the Veteran's records documented that he 
required and was approved to have a spinal cord stimulator in 
March 2005 due to continued complaints of low back and lower 
extremity pain.  He had a history of three different back 
surgeries in 2003, including discectomy, fusion, and placement of 
hardware.  Despite the treatment, he still continued to complain 
of chronic and severe pain in his lower extremities.  Fasting 
glucoses were noted during that period of time to be in the 200s 
and 300s.  

The examiner's opinion was that regular exercise, alone, would 
not have benefited the Veteran at all given the much bigger 
picture which included all issues going on with the Veteran.  She 
also felt that prescribing a regular exercise program to perform 
on his own was not appropriate given his history of coronary 
artery disease, diabetes, and diabetes complications.  His 
inability to exercise was not due to joint pain or back pain 
alone.  In his Social Security daily activity questionnaire, he 
reported that his physical problems limited him because he would 
have severe and sometimes unbearable neuropathy pain to the point 
that he could not do any or much walking, sitting, or anything as 
a normal person.  A nerve conduction study in October 2003, well 
after the Veteran's back surgeries, found evidence of a diffuse 
sensory/motor polyneuropathy; there was no mention of a lumbar 
radiculopathy or radiculitis.  Dr. Kiser reported that the 
Veteran had peripheral neuropathy on October 2003, but attributed 
it to ruptured disk and back surgery.  She stated that it 
appeared that the Veteran was labeled as a failed back syndrome 
and treatment was geared toward lumbar radiculitis and lumbar 
radiculopathy, which was not what was found on his nerve 
conduction studies, which instead showed polyneuropathy.  

She commented that his private cardiologist seemed to be the only 
physician documenting the Veteran's need for more aggressive 
management of his diabetes mellitus, due to his coronary artery 
disease and due to the peripheral neuropathy.  He was, it 
appeared, the only physician that recognized that the Veteran's 
inability to walk and disabling neuropathic pain were due to 
diabetes mellitus and its poor control.  

The VA physician stated that the complications were essentially a 
result of poorly controlled diabetes mellitus, not the Veteran's 
service-connected right knee disability, back disability, or 
right ulnar head fracture residuals.  Although it is indicated 
that he Veteran and some of his physicians thought he could not 
exercise due to these conditions, it was ultimately the discovery 
that he had diabetic peripheral neuropathy due to continued 
poorly controlled diabetes mellitus that was the cause of the 
continued neuropathic pain.  His peripheral neuropathy became so 
severe that after his status post coronary artery bypass graft 
(CABG) he subsequently developed ischemia in his lower 
extremities relating to peripheral arterial disease caused by his 
diabetes mellitus.  He subsequently developed non-healing chronic 
diabetic ulcers which led to ischemia and gangrene of his toes, 
and was considered for amputation at the time of his death.  The 
lower extremity ulcers and pain were the reasons documented in 
his rehabilitation setting that he could not ambulate, not his 
orthopedic service-connected conditions.  

During the hospitalization for cardiac catheterization, the final 
diagnoses were unstable angina; progression of coronary artery 
disease post stent; three-vessel disease; high grade right 
coronary artery disease; normal left ventricular function; 
hypertension; mixed hyperlipidemia; diabetes mellitus with 
neuropathy; obesity; and ongoing tobacco use.  His discharge 
medications represented reconciliation and aggressive management 
of the Veteran's problems, which included insulin injections.  

She noted that the Veteran was a very unique case and his 
exercise prescription by his primary care doctor appeared to be a 
"generic" one.  This was not appropriate for the Veteran's 
conditions of coronary artery disease, arthritis, and diabetic 
polyneuropathy.  The literature reflects that the American 
Diabetic Association guidelines point to the need in patients 
with diabetes mellitus type 2 and coronary artery disease for a 
supervised evaluation of ischemic response to exercise, ischemic 
threshold, and propensity for arrhythmia during exercise.  This 
recommendation appeared to contradict Dr. Kiser's recommendation 
for "regular exercise."  She states that the conditions of his 
major concern were the service-connected knee and back condition 
causing pain and limitations when what he should have been 
concerned about was the Veteran's coronary artery disease and 
diabetes/diabetic complications.  She noted that precautions must 
be taken in exercise with coronary artery disease, and other 
aspects of diabetes mellitus, including neuropathy, must be 
considered when determining the goals and strategies of exercise 
in these types of patients.  She stated that the appropriate 
exercise prescription for this Veteran should have included a 
special exercise protocol geared towards his heart disease, and 
low impact for his knee and back conditions as well as his 
diabetic peripheral neuropathy.  

The medical opinions agree that the combination of the Veteran's 
cardiovascular conditions and diabetes mellitus caused the 
Veteran's death.  The dispute is as to whether the Veteran's 
service-connected knee and/or back conditions contributed 
substantially or materially to cause these conditions, and, 
hence, his death.  Dr. Kiser stated that the Veteran was unable 
to exercise due to his service-connected knee and back 
conditions, and that as a "direct" result of this inability to 
exercise, developed diabetes mellitus and cardiovascular disease.  

Among the problems with this opinion is that, contrary to Dr. 
Kiser's statement, the record is replete with reported family 
histories of both diabetes mellitus and coronary artery disease.  
Specifically, on virtually every occasion on which a medical 
history was obtained, it was noted that his mother had type 2 
diabetes mellitus.  On occasion it was noted that this condition 
had been diagnosed when she was in her 40s and also that she had 
peripheral neuropathy.  In addition, it was noted that his father 
had coronary disease, developed in either his 50s or his 60s.  
Indeed, Dr. Kiser's own records contain a family history of 
diabetes mellitus.  Dr. Kiser's subsequent denial of this 
history, which he states was a factor in his conclusion, 
diminishes the probative value of his opinion, from the 
standpoint of both credibility and the medical basis of his 
opinion, founded in part on an inaccurate history.  See Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005) (Board is not obliged to 
accept an opinion based on inaccurate medical history).  

Dr. Kiser stated that environmental factors were also important 
in the development of metabolic syndrome, and he concluded that 
low activity, sedentary lifestyle, and progressive weight gain 
contributed significantly to the development of the Veteran's 
metabolic syndrome, and were directly caused by the painful 
motion and stiffness of the knee joints.  

In contrast, the VA physician's lengthy, detailed opinion rests 
largely on two conclusions-that the Veteran's inability to 
exercise did not contribute to his death, and that his inability 
to exercise was due primarily to diabetic neuropathy, rather than 
his service-connected disabilities.  As outlined above, she cited 
to evidence in support of her conclusions.  

The record shows he was employed over the years, apparently in 
several jobs, most if not all of which required some walking or 
other form of activity.  He stopped working at the time of the 
April 2003 back surgery, by which time diabetes mellitus had been 
present for well over a decade.  The VA physician's opinion was 
that the symptomatology attributed to lumbar radiculopathy at 
that time was in fact peripheral neuropathy due to diabetes 
mellitus.  In support, she noted the uncontrolled diabetes 
mellitus, as well as the fact that the numerous radiculopathy 
treatments, including surgery, did not resolve the problem.  

The actual records of treatment for diabetes mellitus over the 
years show that the focus was medication and insulin management, 
as well as attempts at dietary control, rather than exercise, 
which supports the VA doctor's opinion that the severity of his 
diabetes mellitus was such that exercise, alone, would not have 
controlled the condition.  Indeed, the record does not show any 
attempts to prescribe an appropriate exercise program geared to 
the Veteran's limitations, such as an aquatic program.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions, however, may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (here 
the Federal Circuit distinguished between the examples of a 
broken leg versus cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, at 1377.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, the appellant, although competent to provide 
evidence as to the Veteran's lack of exercise, is not competent 
to provide evidence as to the cause of that inability, 
particularly here, where the medical evidence itself is in 
dispute as to the cause.  The appellant is also not competent to 
provide evidence as to the role, if any, that any inability to 
exercise played in his death, as such requires medical evidence.  
The Board finds that the comprehensive VA opinion, which contains 
a detailed analysis of the evidence of record, and is more 
consistent with the medical history as documented in the 
voluminous record, is of greater probative value than Dr. Kiser's 
opinions.  As discussed above, the VA opinion concluded that the 
cause of the Veteran's death was unrelated to service, or to 
service-connected disabilities.  As the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


